Morrissette next argues that NRS 484C.110 violates the Equal
                 Protection Clause of the Fourteenth Amendment because it provides for
                 disparate treatment for those who drink versus those who consume
                 prohibited substances. In particular, Morrissette points to trial testimony
                 indicating that the presence of drugs in a person's blood can indicate
                 impairment while the presence of drugs in a person's urine does not
                 indicate impairment but only prior use that could have occurred days
                 earlier. He then argues that it is unjust that someone could legally drive
                 with a debilitating hangover from overconsuming alcohol the day before
                 but could not legally drive even though not impaired 2 just because there
                 were metabolites of prohibited substances in his urine.
                              Morrissette's argument is patently without merit. First, the
                 Equal Protection Clause requires "that all persons similarly situated
                 receive like treatment under the law."    Gaines v. State, 116 Nev. 359, 371,
                 998 P.2d 166, 173 (2000). Morrissette fails to demonstrate that those who
                 consume prohibited substances are similarly situated as those who legally
                 consume alcohol. Second, unless the challenged statute infringes on a
                 fundamental right or involves a suspect classification, courts apply


                 ...continued
                 used to convict [him]." However, as there was overwhelming evidence that
                 supported the three non-impairment theories of liability, any error under
                 an impairment theory would have been harmless beyond a reasonable
                 doubt. See Cortinas v. State, 124 Nev. 1013, 1015-16, 195 P.3d 315, 317
                 (2008) ("[W]e conclude that harmless-error review applies when a general
                 verdict may rest on a legally valid or a legally invalid alternative theory of
                 liability.").

                       2 We   note that, contrary to Morrissette's claims, a responding police
                 officer testified that he conducted a series of field tests and concluded from
                 them that Morrissette "was impaired," meaning that it was "unsafe [for
                 him] to operate a motor vehicle."
SUPREME COURT
        OF
     NEVADA

                                                       2
Al) 1047A    0
                 rational basis scrutiny.    Williams v. State, 118 Nev. 536, 542, 50 P.3d
                 1116, 1120 (2002). Morrissette does not allege any suspect classification,
                 and although he alleges that the statute infringes on a fundamental right,
                 he does not identify what that right is. There is no constitutional right to
                 drive or to use illicit drugs.   Id.    Finally, this court has held that the
                 statute in question passes rational basis scrutiny and does not violate the
                 Equal Protection Clause.      Id. at 545, 50 P.3d at 1122 (evaluating the
                 statute which at the time was codified as NRS 484.379).
                               Morrissette next argues that NRS 484C.110 violates the Due
                 Process Clause of the Fourteenth Amendment. Again Morrissette fails to
                 support his claim with relevant authority or cogent argument such that
                 we need not consider this claim.       See Maresca, 103 Nev. at 673, 748 P.2d
                 at 6.
                               Finally, Morrissette appears to argue in his reply statement
                 that "a statute" is void for vagueness. Because this argument was not
                 raised in the fast track statement, we need not consider it.       See NRAP
                 3C(e)(3) ("The reply must be limited to answering matters set forth in the
                 Fast Track Response."). Furthermore, Morrissette's argument is without
                 merit as the allegedly vague language, "may impair," does not appear in
                 either statute relevant to his conviction.         See NRS 484C.110; NRS
                 484C.430.
                               For the foregoing reasons, we
                               ORDER the judgment of conviction AFFIRMED.



                                                                   , C.J.
                                            Hardesty



SUPREME COUFtT
      OF
    NEVADA
                  ask
                 Parraguirre
                             r                                 Douglas
                                                                                       ,J.

                                                          3
(0) 1947A AO).
                  cc: Hon. Jerome M. Polaha, District Judge
                       Kenneth J. McKenna
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                    4
(0) 1907A    me